 1                                                                          JS-6
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9 TERESA J. MCGARRY, on behalf of                CASE NO. 2:18-cv-09827-MWF-E
   herself and all others similarly situated,
10
                                                  CLASS ACTION
11                        Plaintiff,
                                                  FINAL JUDGMENT AND ORDER OF
12
                          v.                      DISMISSAL
13
     DELTA AIR LINES, INC., and                   DEMAND FOR JURY TRIAL
14
     [24]7.AI, INC.,
15
                          Defendants.
16
17            Having considered Plaintiff’s Notice of Intent Not to File a Second
18 Amended Class Action Complaint,
19            IT IS HEREBY ORDERED: The within action is DISMISSED in its
20 entirety with prejudice.
21
22 Dated: June 26, 2019
23                                         ______________________________
24                                         MICHAEL W. FITZGERALD
                                           United States District Judge
25
26
27
28

                    FINAL JUDGMENT AND ORDER OF DISMISSAL
     {00199550 }
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                   FINAL JUDGMENT AND ORDER OF DISMISSAL
     {00199550 }
